Citation Nr: 1445400	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-09 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine (low back disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to September 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a written statement requesting to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a rating in excess of 20 percent for the low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw an appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Veteran's representative submitted a written statement in April 2013 indicating that he wished to withdraw his appeal.  See 38 C.F.R. § 20.204(a), (b).  

Although the Veteran's representative subsequently submitted an informal hearing presentation in August 2014 (contained in Virtual VA) that addressed the claim for an increased rating for the low back, this does not negate the previous clear withdrawal of this issue.  As such, there remain no allegations of error of fact or law for appellate consideration.  The Board has no jurisdiction to review this appeal, and it is dismissed.  38 C.F.R. § 20.202.


ORDER

The appeal of entitlement to a rating in excess of 20 percent for low back disability is dismissed.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


